DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 4 and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 8,342,511 (“Takahashi”) in view of Koga US 8,511,674 (“Koga”).
	Regarding claim 1, Koga disclosed a paper separation mechanism, comprising: 
 	a separation roller assembly having a separation roller (131), a torque limiter (240) connected to the separation roller and a separation gear (159) arranged adjacent the separation roller and the torque limiter; a transmission gear assembly having a first transmission gear, a second transmission gear which meshes to the first transmission gear and a connecting part (Figure 3) which connects a first transmission gear and a second transmission gear; and a motor (150) connected to the transmission gear assembly for applying a torque in a forward or reverse direction to the transmission gear assembly (see Figures 3 and 4);
 	wherein when the motor is applying the torque in the forward direction, the connecting part rotates forward to drive the separation gear; wherein when the motor is applying the torque in the reverse direction, the connecting part rotates reverse to separate the separation roller (Figure 4).
 	Koga does not teach switching the meshing of the gearing as claimed.
 	Takahashi teaches a paper separation mechanism, comprising: 
 	a separation roller assembly having a separation roller (103), a torque limiter (202) connected to the separation roller and a separation gear (304) arranged between the separation roller and the torque limiter; a transmission gear assembly having a first transmission gear (305) which is switched to mesh to the separation gear or switched to separate from the separation gear, a second transmission gear (308) which meshes to 
 	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Takahashi within Koga to switch the gears from meshing to be separate from one another to discontinue the driving of the separation roller as it is separated.
 	Regarding claim 2, Koga disclosed a transmission gear with multiple gearing (see Figures 3 and 4).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use gearing as necessary to change speed, torque, and tooth ratios, and rotational driving directions as is obvious and well known the art.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653